Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Marrow-El appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint and motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Marrow-El v. Corr. Med. Servs., No. 1:11-cv-00221-JFM (D. Md. Nov. 16, 2011 & Aug. 8, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.